Case 2:18-cv-01388-JDC-KK Document 76 Filed 08/10/20 Page 1 of 2 PageID #: 1190



                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                   LAKE CHARLES DIVISION


 FRANK L LABBY ET AL                                          CASE NO. 2:18-CV-01388

 VERSUS                                                       JUDGE JAMES D. CAIN, JR.

 LABBY MEMORIAL ENTERPRISES,                                  MAGISTRATE JUDGE KAY
 L L C, ET AL

                                       MEMORANDUM RULING

         Before the Court is “Defendants’ Motion for Patial [sic] Summary Judgment, or

 seeking Judgment against Plaintiff Lisa J. Labby for Dismissal for the Claims in Count II

 of the Amended Complaint” (Doc. 61) wherein Defendants, Labby Memorial Enterprises,

 LLC (“LME”) and John W. Yopp (“Defendants”) move to dismiss Count II for breach of

 contract with regard to an “Employment Agreement” 1 between LME and Lisa Labby,

 pursuant to Rule 56 of the Federal Rules of Civil Procedure. Defendants submit summary

 judgment evidence which includes Lisa Labby’s deposition testimony that she resigned

 from her employment with LME effective April 4, 2018. 2 Additionally Defendants submit

 an email which expressly states that Ms. Labby resigned her position with LME effective

 April 4, 2018. 3

         Plaintiff, Lisa Labby has filed a “Response to Defendants’ Motion for Partial

 Summary Judgment of Count II of the Amended Complaint” 4 wherein she states that she



 1
   Doc. 37-4.
 2
   Defendants’ exhibit A, Lisa Labby deposition, pp. 21-22.
 3
   Defendants’ exhibit A-1.
 4
   Doc. 72.
Case 2:18-cv-01388-JDC-KK Document 76 Filed 08/10/20 Page 2 of 2 PageID #: 1191



 “does not contest or oppose this Motion for Partial Summary Judgment as it relates to any

 claims based upon the Employment Agreement she signed with Labby Memorial

 Enterprises, LLC.” 5

                                       CONCLUSION

            Based on Lisa Labby’s filing of no contest or opposition, the Court will grant

 Defendants’ Motion for Summary Judgment and dismiss this claim with prejudice.

            THUS DONE AND SIGNED in Chambers on this 10th day of August, 2020.




                        ________________________________________
                                   JAMES D. CAIN, JR.
                           UNITED STATES DISTRICT JUDGE




 5
     Id. ¶ 1.

                                          Page 2 of 2
